Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2022 has been entered.

Status of the application
3.	Claims 27-48 are pending in this office action.
Claims 27-48 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 27, 28, 29, 32, 33, 34, 35, 37, 39, 40, 41, 42, 47, are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. USPN 6458395 in view of Wang et al. US 2014/0141146 and in view of NPL Sabater-Molina et al. (in J Physiol. Biochem. 65(3): 315-328, 2009) in view of NPL Hiromitsu H et al. (Machine translation of JP 2015/204809 A) in view of Murphy et al. USPN 6613400 in view of Theil et al. US 2013/0296233 and further in view of Leibovich et al. US 2009/0148582 in view of NPL Banerjee et al. (in Crit. Rev. in Food Sci. and Nutrition 52:4 334-346, 2012) view of Barabash Inn WO 2017/075672 and further as evidenced by NPL Oz vs ml.

8. 	Regarding claims 27, 41, Emoto et al. discloses that a gel beverage composition as nutritional composition as gelatinous food product for humans, athletes, patients with dysphagia (at least in col 6 lines 60-67) to serve as nutritional supplement having balanced nutrients, pH 3.3-4.0 and is in the form of drinkable gel having water, saccharide which is at least one water soluble ingredient and fat which is at least one water insoluble ingredient e.g. vitamin E and lipid-based ingredients and also citric acid as a pH adjuster (at least in Abstract, col 2 lines 45-50, col 6 lines 1-15) is present in the composition.
Emoto et al. also discloses that saccharides can include glucose as sweetener (col 3 lines 20) and in combination with other group of saccharide e.g. fructo- oligosaccharide (FOS) in a total amount of which can be 30-90% by weight (col 2 lines 45-50, col 3 lines 13-15). Emoto et al. also discloses that the proportion of saccharide serving as a sweetener is 30-60% on a dry weight basis (col 3 lines 50-55).
However, Emoto is specifically silent about “Other than 50g or 75g glucose as claimed in claim 27 and 1-40 g glucose as claimed in claim 41.
NPL Sabater-Molina et al. discloses that saccharide as FOS can be considered in combination with glucose in order to include dietary fiber which provides calorie free non-cariogenic, prebiotic having low sweetness to substitute sweetener in diet 4- 15g/day and helps to prevent constipation (at least in Abstract and in page 317 col 1). Therefore, one of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Emoto et al. to supplement FOS to have multi-benefits to provide calorie free non-cariogenic, prebiotic having low sweetness to substitute sweetener in diet 4-15g/day and helps to prevent constipation (at least in Abstract and in page 317 col 1).
It is also to be noted that Emoto et al. also discloses that the saccharide serving as sweetener can preferably be 40-50% on a dry weight basis (col 3 lines 50-60).
Therefore, glucose as sweetener saccharide can be 30-60% by weight and rest can be from another group of saccharides including FOS. Therefore, one of ordinary skill in the art can consider glucose sweetener less than 50 gm in order to provide desired sweetness with the replacement of other saccharides e.g. Fructo-oligosaccharide (FOS) in order to provide a combination of saccharides with the motivation to provide dietary fiber and sweetness in the final product to meet “other than 50g or 75 gm of glucose’ of claim 27 and 48 and 1 to 40 gm of glucose of claim 41.
Absent showing of unexpected results, the specific amount of saccharide serving as sweetener is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of saccharide serving as sweetener, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of saccharide serving as sweetener in Emoto et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired sweet taste, texture etc. (In re Boesch,
617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Emoto et al. also discloses that gelling agent can be used single or in combination, in an amount of from 0.2-5 wt.% (Emoto, col 5 lines 35-40 and line 26 e.g. “can be used single or in combination)
Emoto et al. is silent about (a) single dosage form (b) a carbohydrate gelling agent agarose-based which is non-ionic gelled polymer and (c) polyvalent ion gelled alginate-based polymer and (d) bloom.
With respect to (a), regarding the unit dosage form for liquid can be of many sizes including from 4 Oz to 16 Oz. as evidenced by NPL Oz vs ml (page 1, i.e. about 120 ml to about 480 ml) in one pack as disclosed by Theil et al. ([(0053], [0056]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Theil et al. in order to provide 4 Oz to 16 Oz. in one pack which is desired single dosage liquid volume for comfortable drinking as single dose liquid nutritional composition as desired choice.
Absent showing of unexpected results, the specific amount of single dosage is not considered to confer patentability to the claims. As the volume of liquid to be present in a single dosage form are variables that can be modified, among others, by adjusting the amount of liquid, e.g. water, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of liquid in Emoto et al.to amounts, including that presently claimed, in order to obtain the desired
effect e.g. desired comfortable volume consumption by an individual (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding delivery system, Barabash Inn et al. discloses a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a method of delivery by sucking or squeezing ([0040]) in order to extract and drink all the contents in a short time as reasonably practicable to establish a clear time point of administration ([0040]) which reads on claim 27 and claim 47. It would have been obvious that the method of eating/drinking can be by squeezing or with straw in order to have the drinkable gel composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. in view of Theil et al. by including the teaching of Barabash Inn et al. by using a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a method of delivery by sucking or squeezing from a pouch (Abstract, [0040]) in order to extract and drink all the contents in a short time as reasonably practicable from one delivery system which is one container i.e. pouch to establish a clear time point of administration ([0040)).
With respect to (b), Murphy et al. discloses that the hydrocolloid gelling agent can be agarose in order to serve as the hydrocolloid that form stable fluid gel (col 2 lines 38-40). It is known that agarose which is non-ionic and derived from agar which is non-ionic agarose plus charged agaropectin as is evidenced by applicants own specification (in specification, [0038)).
Leibovich et al. discloses that the gelling property of agarose is better than agar because agaropectin in agar has much inferior gelling property than agarose ([0036]).
Therefore, one of ordinary skill in the art would have preferred choice of agarose over agar in order to have better gelling property.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. with the non-ionic agarose gelling agent in order to form stable fluid gels (col 2 lines 38-40) and it is also disclosed by Leibovich et al. that the gelling property of agarose is better than agar because agaropectin in agar has much inferior gelling property than agarose ([0036]).
With respect to (c), Wang et al. discloses that agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition ([0018] in JP 63251051). 

9. 	Regarding the ratio, for claims 27, 28, the specific amendment of “5:1 to greater than 1:1” is interpreted as gelling agent is agarose and thickening agent is alginate and “greater than 1:1 (Agarose : alginate) means claimed product has gelling agent is greater than thickening agent (Leibovich et al. discloses the gelling property of agarose ([0036] and Wang et al. discloses that agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition ([0018] in JP 63251051] in order to have desired property of the final product. 
It  is also to be noted that 
(a) Murphy et al. discloses that the hydrocolloid gelling agent can be agarose in order to serve as the hydrocolloid that form stable fluid gel (col 2 lines 38-40).
(b) Banerjee et al. discloses that the amount of agarose in food composition can be used in an amount of 0.2% agarose (Page 337, below Table 2, Under “Conc of gelling agent”: e.g. Agarose (0.2%)]). 
(c)  Hiromitsu et al. discloses that the ratio between agar: alginate can be 9:1 to 1:9 in order to provide desired gel having good water swelling property with water retention having stabilizing effect and also thickening effect and also heat resistance property (at least Under Description First paragraph and on page 6 last two paragraphs) (page 5 second paragraph last line).
Therefore, the disclosed amount of gelling agent as disclosed by Emoto can be 0.2-5 wt.% (at least I claim 1 of Emoto) and Emoto discloses that they can be used “in combinations” ( col 5 lines 26-28) also and the resulting gel would have suitable gelling ability and gel stabilizing ability with desired gel strength and water releasability property etc. and in an amount from 0.2-5 wt.% on a dry weight basis (col 5 lines 22-30). 
Therefore, if we consider the combinations of prior art, (i) the disclosed ratio 9:1 to 1:9 as disclosed by Hiromitsu et al. (ii) combined gelling agent can be 0.2-5 wt.% ( Emoto, col 5 lines 35-40 and line 26 e.g. “can be used single or in combination) and  0.2% agarose as disclosed by NPL  Banerjee et al. (Page 337, below Table 2, Under “Conc of gelling agent”: e.g. Agarose (0.2%)]) as discussed above, it is understood that the another gelling agent e.g. alginate can be in an amount so that the two components will be within the disclosed range amounts of 0.2-5 wt.% gelling agent as disclosed by Emoto et al. (col 5 lines 35-40) in order to provide the  combined effect of agar (i.e. agar-based agarose) which is a gelling agent and alginate, which  is a thickening agent can be used in combination to make gelling composition ([0018] of Wang et al.). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto by using the teachings of NPL Banerjee et al. and Hiromitsu et al. to use disclosed range amounts of agarose and alginate (at least Under Description First paragraph and on page 6 last two paragraphs and on page 5 second paragraph last line) in order to have agarose as gelling agent and alginate as a thickening agent, in combination, to make gelling composition ([0018]) of desired property. 
It is to be noted that the amended claim limitation of claim 28 with the terms “primary” and “secondary” are confusing as mentioned under 112 second paragraph rejection as it is the ratio and the disclosed ratio includes and encompasses 5:1 to greater than 1:1 as claimed in amended claims 27,48.
However, (additionally), the disclosure by Hiromitsu et al. and NPL Banerjee et al. can be considered as guidelines to be used by one of ordinary skill in the art in order to have desired proportions of agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition as disclosed by Wang et al. ([(0018]). 
As discussed above, It is to be noted that the specific amendment of “5:1 to greater than 1:1” is interpreted as gelling agent is agarose and thickening agent is alginate and “greater than 1:1 (Agarose: alginate) means claimed product has gelling agent is greater than thickening agent . It is within the skill of one of ordinary skill in the art to optimize the two gelling agents based on their properties to achieve the ratio having at least more gelling agent than thickening agent (Greater than 1:1 agarose: alginate -based polymer). Therefore, this considered as Result Effective variable. 
Absent showing of unexpected results, the specific ratio (amount) of agar and alginate is not considered to confer patentability to the claims. As the gelled texture, elastic nature etc. are variables that can be modified, among others, by adjusting the amount of agar and alginate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of agarose and alginate in Emoto et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. gel elasticity, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
With respect to (d), regarding Bloom value and volume between 25 ml to 250 ml, Barabash Inn discloses that the drinkable gel comprising agar (i.e. agarose based) can have effective amount to make Bloom grade of the drinkable gel formulation of at least 100 g ([0023], [0034]) and can be in a plastic pouch ([0019], [0023]). Wang et al. discloses that agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition ([0018]) and it helps as texture improver ([0017]).
It is also to be noted that the use of agarose is better than agar due to better gelling property as discussed in (c ) above and also the ratio between agar: alginate can be 1:1 in order to provide desired gel having good water swelling property with water retention having stabilizing effect and also thickening effect and also heat resistance property as disclosed by Hiromitsu et al. (at least Under Description First paragraph and on page 6 last two paragraphs) (page 5 second paragraph last line) was discussed above. Therefore, if we consider the disclosures altogether, it is also considered as result effective variable.
Therefore (additionally), accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of agarose and alginate in Emoto et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired bloom value to provide desired stiffness of the gel etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art,
discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10.	Regarding claim 48, as discussed above, Barabash Inn et al. discloses a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a method of delivery by sucking or squeezing ([0040]) in order to extract and drink all the contents in a short time as reasonably practicable to establish a clear time point of administration ([0040]). It would have been obvious that the method of eating/drinking can be by squeezing or with straw in order to have the drinkable gel composition. It is also to be noted that the gelled plastic behavior is broken due to squeezing and/or straw use because of the stress generated under pressure would convert to liquid form to meet claim limitation of “which does not exhibit plastic behavior upon stress, but rather behaves elastically upon stress to a failure point ....drinkable gel” of claim 48.
Regarding the unit dosage form for liquid can be of many sizes including from 4 Oz to 16 Oz. in one pack as disclosed by Theil et al. ([(0053], [0056]) as discussed fior claim 27 above.
Regarding other claim limitations, these are addressed using combinations of prior arts to address claim 27 and other claim limitations which are common with claim 27.

11.	 Regarding claim 29, Emoto et al. discloses pH is 3.3-4 (Abstract).

12. 	Regarding claims 32, 42, Emoto et al. discloses that the composition contains vitamins B1, B2, etc. (col 5 lines 58-60), sweeteners (col 3 lines 18-20) as water soluble health ingredient in the composition. It is to be noted that the disclosed few ingredients meet “comprising one or more” ingredients of claims 32, 42.

13. 	Regarding claim 33, Emoto et al. discloses many nutritional components including saccharides fructo-oligosaccharide (FOS), etc. in combination with generally known sugars (i.e. sweetening agent) sucrose, glucose provides desired sweetness plus source of fiber and prebiotic in the composition (at least in col 3 lines 12-55).
However, Emoto et al. discloses broadly any one or more saccharides from saccharide group can be combined together ([0033)). It is to be noted that “one or more” can read on one component and therefore Emoto et al. meets claim 33.
Additionally, NPL Sabatar-Molina et al. discloses that fructo-oligosaccharide (FOS) provides the source of fiber and prebiotic in the composition as disclosed by NPL Sabatar-Molina et al. (at least in Abstract) (at least in Abstract). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of NPL Sabatar-Molina et al. to combine two saccharides which include FOS (carbohydrate) in combination with sucrose (sugar) in order to provide source of fiber and prebiotic in the composition as disclosed by NPL Sabatar-Molina et al. (at least in Abstract) and sucrose, glucose as sugar to impart sweetness to the gel beverage composition.

14. 	Regarding claims 34, 35, 37, Emoto et al. discloses lipid and emulsifying agent can be used in such a composition (at least in col 3 lines 60-67, col 4 lines 1-42) and lipid soluble vitamins including Vitamins D, E, (col 5 lines 55-65) and emulsifying agent provides emulsion. Therefore, it is in dispersion or suspension form as claimed in claim 35 in the composition. It is also understood that the lipid soluble vitamins are lipid soluble health ingredients as claimed in claim 37.

15.	 Regarding claims 39, 40, Emoto et al. discloses that the composition is a gel beverage with the emulsifying agent and fat (at least in col 3 lines 60-67, col 4 lines 1- 42) and therefore, it is a gelled emulsion (at least in claim 1 and of Emoto et al.).

16. 	Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Wang et al. US 2014/0141146 and in view of NPL Sabater- Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 30 and further in view of DeWille et al. USPN 6475539.

17. 	Regarding claims 30, 31 Emoto is silent about preservative and it is sorbic acid. Barabash Inn discloses sorbate can be used as preservative ([0030]) in such a composition.
DeWille et al. discloses that the preservative can be sorbic acid as preferred preservative in such a composition (col 18 lines 58-60). Therefore, DeWille et al. is used additionally in order to have better motivation.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. in view of Barbash Inn to include the teaching of DeWille et al. to include the preservative can be sorbic acid as preferred preservative in such a composition (in DeWille et al., col 18 lines 58-60).

18. 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. USPN 6458395 in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 35 and further in view of Wellen et al. US 2005/0267221.

19. 	Regarding claim 36, Emoto et al. discloses that lipid-soluble vitamins include vitamins A, B, E etc. calcium pantothenate (col 5 lines 55-63). However, claim 36 has 112 second paragraph issue as discussed above.
Emoto et al. is silent about plant extract e.g. curcumin.
Wellen et al. discloses that curcumin can be incorporated in a beverage composition which increases mitochondrial fatty acid oxidation and thereby promoting weight loss and/or reducing fat accumulation (at least in abstract and in [0061]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Wellen et al. to incorporate curcumin can be incorporated in a beverage composition which increases mitochondrial fatty acid oxidation and thereby promoting weight loss and/or reducing fat accumulation (at least in abstract and in [0061)).

20.	 Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 37 and further in view of Perlman et al. US 2011/0305811 and in view of Bijl et al. US 2004/0059142.

21. 	Regarding claim 38, Emoto et al. in view of secondary prior arts disclose lipid soluble vitamins (col 5 lines 55-65).
Emoto et al. is silent about algal oil.
Perlman et al. discloses that algal oil is a source of omega-3 fatty acid and having an acceptable balanced fatty acids containing oil ([O066)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Perlman et al. to include algal oil is a source of omega-s fatty acid and having an acceptable balanced fatty acids containing oil in such a beverage composition ([O066)).
Bijl et al. discloses that preferred PUFA can be DHA, EPA ([0085]) and the source is from vegetable and/or algal origin ([0078], [0084], [0085], [0086]) and DHA can be from fish oils ((0087]) and EPA can be from algal oil ([0088)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of
Bijl et al. to use mixtures of oil from fish, algal etc. in order to provide preferred PUFA DHA, EPA enriched oils ([0001], ([0078], [0084], [0085], [0086], [0087]).

22.	 Claims 43, 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater- Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 27 and further in view of Bell et al. US 2002/0150649.

23. 	Regarding claims 43, 45, 46, Emoto et al. is silent about a dosage form with respect to recommended dietary allowance (RDA) as claimed in claims 43-46.
Bell et al. discloses that the supplement can be provided in the form of liquid, gel etc. ([0008]) and formulation can be in a way so that multiple daily administration ([0008]) controls intake of the subsequent meal (i.e. meal replacement) and can meet daily requirement (at least in [0008]). Bell et al. also discloses that per serving can include carbohydrate 1-75 gm, protein 1-50 gm and fat 1-20 gm ([0016], Table ) based on the recommended daily intake guideline as evidenced by NPL RDA (Pages 1-5). Therefore, if one serving is 4 Oz to 16 Oz. in one pack as disclosed by Theil et al. US ([0053], [0056]) and, therefore, ‘one serving’ can include more than one, e.g. ‘two single doses’ together also (e.g. one example is 225 ml x 2=450 ml is 16 OZ). It is to be noted that it is within the skill of one of ordinary skill in the art to select number of doses e.g. two single doses together, or as required which will be “at least one third of protein,
carbohydrate and lipid” as claimed in claim 43 and “at least “at least one third of one of protein, carbohydrate and lipid” as claimed in claim 44 and at least “half of one of protein, carbohydrate and lipid” of claim 45 and “recommended daily intake of at least one of protein, carbohydrate and lipid” of claim 46.
However, it is also to be noted that and as discussed above Bell et al. discloses that per serving can include carbohydrate 1-75 gm, protein 1-50 gm and fat 1-20 gm ([0016], Table) based on the recommended daily intake guideline as evidenced by NPL RDA (Pages 1-5). In addition, if ‘one serving’ can include ‘two single doses’ together, as discussed above, it is also within the skill of one of ordinary skill in the art to optimize the dosage volume and the amount of at least one ingredients in a way so that the number of dosage can be determined per day as required to meet RDA of at least one of carbohydrate, protein and fat. Also RDA depends on many factors including age, sex etc. Therefore, itis within the skill of one of ordinary skill in the art to optimize the number of servings per day containing more than one dose per servings together to have desired daily amount as claimed in claims 43-46.
Absent showing of unexpected results, the specific amount of ingredients in a single dosage is not considered to confer patentability to the claims. As the number of servings per day, RDA amount depend on age, sex etc. are variables that can be modified, among others, by adjusting the amount of ingredients per dosage and per servings, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ingredients per dosage and per servings in Emoto et al. in view of secondary prior arts, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired RDA amounts per single dosage or per servings etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

24. 	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 27 and further in view of NPL Hecht et al. (in Bio macromolecules 17: 2160-2167, 2016).

25. 	Regarding claim 44, Emoto et al. in view of Yang et al. in view of Wang et al. and secondary prior arts disclose alginate (Wang et al. [0018]). However, they are silent about specifically calcium alginate.
NPL Hecht et al. discloses that calcium ion facilitates chain aggregation and gelation (Abstract) and gelation results from interactions between calcium ion and the G residue in alginate structure to form cage like (egg-box) configuration which is possible in presence of calcium ion and it provides a specifically desired gelled structure of the claimed invention.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. in view of Yang et al. in view of Wang et al. (Wang et al. [0018]) to include the teaching of NPL Hecht et al. to use calcium alginate because calcium ion facilitates chain aggregation and gelation (Abstract) and gelation results from interactions between calcium ion and the G residue in alginate structure to form cage like (egg-box) configuration which is possible in presence of calcium ion and it provides a specifically desired cage like (egg-box) gelled structure of the claimed invention.


Response to arguments
26.	Applicants amendment and argument overcome the 112 second paragraph rejections of record.
27.	Applicants argued on page 9 , in remarks section that “ the Office Action relied on primary reference Emoto and alleged Emoto “discloses that agar can be used as gelling agent ([0025]) and gelling agent in combination with agar provides an improved texture of the resulting gel ([0062]) (Office Action, pg. 8). In relying on Emoto, the Office Action appeared to focus on the fact that the independent claims permitted equal proportions of the primary agarose-based gelling agent and the second alginate-based gelling agent through a ratio of 1:1. (See Office Action, pg. 23). Applicant respectfully disagrees in light of the amendment”.
	In response, it is to be noted that examiner has considered additionally another prior art by NPL Banerjee et al., in combination with other prior arts in order to meet the claimed ratio as claimed in the amended claims 27 and 28 and 48. However, this has also been addressed using Result Effective Variable (REV). It is unclear how “Applicant respectfully disagrees in light of the amendment” because amendment includes 1:1 also. However, REV was also used in this office action. 
	
	Applicants argued on page 10 that “Emoto, by contrast, relates to a soft gel suitable as a food product formed on the basis of when specific amounts of lipid, saccharide, organic acid, organic acid salt, emulsifying agent and gelling agent are added to a protein, a composite of an isoelectric gel of the protein and a gel formed with the gelling agent is obtained, which is soft and homogenous and capable of being swallowed without chewing. (Emoto, col. 2, In. 35-55). For this purpose, Emoto describes gelling agents conventionally used as thickening agents to improve the texture of the gel food product, such that the gel can be crushed easily in the mouth with the tongue. (Emoto, col. 5, In. 21-31). Accordingly, Emoto teaches that the agar is provided as a secondary gelling agent, namely the lesser of two or more components, since Emoto teaches that significant percentages of released water creates sour or unfavorable products. (See Emoto, Table 1). Thus, contrary to the contentions in the Office Action, Emoto teaches against the claimed subject matter, since Emoto teaches in Table 1 to minimize the release of water for taste masking”.
In response, it is to be noted that Emoto is NOT Teaching away. Applicants specification says the property is locked up but releasable water ([0128]).  Therefore, it is to be noted that no claim requires how much and what percent to be released and claims do not recite any taste attributes e.g. sour etc. Primary prior art teaches that percent water release but favorable sensory attributes also. Therefore, it is proper. 

26.	Applicants arguments in relation to “dependent claims (in Section B on page 10) have been considered. However, applicants’ have not argued any additional arguments with respect to the secondary prior arts used for the respective dependent claims. Therefore, the arguments made for Emoto et al. has been addressed and Emoto et al. in view of a new additional secondary prior art by NPL Banerjee et al.  have  been considered to address the independent claims 27, 48 and dependent claim 28 to make the next office action.  

Conclusion
27.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792